Citation Nr: 1302232	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  06-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for gastritis.

2. Entitlement to a disability rating for low back disability higher than 20 percent from June 20, 1986, through December 20, 1993.

3. Entitlement to a disability rating for low back disability higher than 40 percent from December 21, 1993.

4. Entitlement to an effective date earlier than April 24, 2006, for service connection for sciatic neuropathy of the right lower extremity.

5. Entitlement to an effective date earlier than April 24, 2006, for service connection for sciatic neuropathy of the left lower extremity.

6. Entitlement to an effective date earlier than April 24, 2006, for service connection for bipolar disorder.

7. Entitlement to an effective date earlier than May 1, 2006, for the payment of additional compensation based on recognition of a dependent spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Seattle, Washington Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

The issue of service connection for bowel/bladder/sexual dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of higher disability ratings for low back disability, earlier effective dates for service connection for sciatic neuropathy of the right lower extremity, sciatic neuropathy of the left lower extremity, and bipolar disorder, and an earlier effective date for the payment of additional compensation based on recognition of a dependent spouse, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During service the Veteran had acute stomach symptoms but no chronic stomach disorder.

2.  Gastritis found many years after service was not caused or worsened by service-connected disabilities or medications taken for those disabilities.


CONCLUSIONS OF LAW

1.  Current chronic gastritis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Current chronic gastritis is not proximately due to or the result of, and has not been aggravated by, service-connected disabilities or medications used to treat service-connected disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2012).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

With respect to the claims that the Board is deciding at this time, the RO provided the Veteran with VCAA notice in letters issued in March 2004, May 2004, May 2006, August 2006, and February 2009.  Those letters addressed the information and evidence necessary to substantiate claims for service connection and increased ratings, and informed the Veteran how VA assigns effective dates.  The letters also addressed who was to provide the evidence.

The claims file (including the paper claims file and the Virtual VA electronic claims file) contains the Veteran's service medical records, post-service medical records, statements from the Veteran, and reports of VA medical examinations.  The Veteran has had sufficiently recent VA medical examinations that adequately address the claims that the Board is deciding at this time.  With respect to those claims, the Veteran has not identified any potentially relevant evidence that is not in the claims file.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims that the Board is deciding at this time, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of those claims on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Gastritis

The Veteran contends that he has gastritis that developed as a result of medication he takes for his service-connected low back disability.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310.

In relevant part, 38 U.S.C. § 1154(a) (West 2002) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's service medical records reflect that he had outpatient treatment on numerous occasions for digestive system symptoms such as nausea, vomiting, diarrhea, and stomach pain.  On several of those occasions the treating clinicians provided impressions of viral gastroenteritis.  In a medical history completed in April 1981 for separation from service, the Veteran reported a history of stomach trouble and frequent indigestion.  On an April 1981 service separation examination, the examiner did not note any digestive system disorder.  The service medical records reflect that the Veteran had frequent treatment for low back pain.  

The claims file does not contain any medical records from the years immediately following the Veteran's service.  The Veteran has not stated that he had stomach symptoms during those years.  In 1986, the Veteran filed a claim for service connection for low back disability.  The RO granted service connection.  Medical records show ongoing low back disability, with low back pain treated with medication.  The post-service medical records from before 2000 that are in the claims file do not contain reports of symptoms affecting the stomach.

In private medical treatment in November 2003, the Veteran reported a long history of knee and low back problems.  He stated that the medication Voltaren had caused adverse gastrointestinal side effects.  He related that in the past he had also experienced gastrointestinal distress when using the pain medications Naprosyn, Sulindac, Arthrotec, and Celebrex.  In January 2004, he reported that while he was on the medication Neurontin, taken for low back pain and lower extremity neuropathy, he experienced stomach pain, nausea, and headaches.  He stated that he currently took Gabitril, and did not experience any gastrointestinal disturbance.  He indicated that he had been intolerant to numerous regular NSAIDs in the past.

In March 2004, the Veteran filed a claim for service connection for chronic gastritis.  He indicated that the disorder began in November 2003.  He asserted that multiple anti-inflammatory and narcotic medications that had been used over the years to treat his low back disorder resulted in chronic gastritis.

In VA outpatient treatment in November 2004, it was noted that the Veteran could not tolerate taking Gabapentin for pain because it caused stomach upset.  In December 2005, the Veteran underwent esophagogastroduodenoscopy (EGD) to evaluate gastroesophageal reflux disease (GERD).  The treating private physician reported that the endoscopy showed evidence of erosive duodenitis, esophagitis, gastritis, hiatal hernia, and Schatzki's ring.  In March 2006, the Veteran informed a VA clinician that some pain medications caused him gastrointestinal symptoms.  VA treatment notes from 2006 through 2012 reflect that the Veteran was on medication to address stomach discomfort and GERD.  In 2011, a primary care physician indicated that a reported increase in the Veteran's GERD symptoms was likely due to a recent weight gain.

In a September 2006 statement, the Veteran wrote that the trial and use of many different pain and neuropathy medications over many years resulted in GERD.

The Veteran had a VA stomach examination in March 2012.  He reported a six year history of stomach symptoms, and indicated that he was on medication for stomach symptoms. The examining physician reported having reviewed the Veteran's claims file.  The examiner noted that in 2005 the Veteran was diagnosed with gastritis, duodenitis, and hiatal hernia.  The examiner expressed the opinion that it is less likely than not that the Veteran's gastritis and duodenitis was caused by any illness or event during service.  The examiner explained that the Veteran's disorder was worsened by eating acidic or greasy food, and that he did not have similar problems during service.  The examiner expressed the opinion that it was less likely than not that the Veteran's gastritis and duodenitis was caused or aggravated by his service-connected low back disability or the medications he took for low back pain.  The examiner explained that the 2005 EGD findings could not be explained by the Veteran's complaints, which indicated cramp and constriction.

The Veteran does not contend that a stomach disorder such as gastritis began during service and continued through the present.  He had stomach symptoms on a number of occasions during service, but no chronic disorder was found.  There was no indication of post-service stomach symptoms until more than twenty years after service.  The preponderance of the evidence thus is against current stomach symptoms having begun during service and continued or recurred since service.

The Veteran contends that the stomach symptoms he has experienced since the early 2000s result from medications he has taken for his service-connected low back pain and lower extremity neuropathy.  He is competent to report the stomach symptoms he has experienced.  The physician who examined the Veteran in March 2012 concluded that it is less likely than not that the Veteran's medications have caused or aggravated his gastritis.  A physician is competent to address a question of whether medications for a condition cause or worsen another condition.  A lay person's opinion is not competent on a matter of medical causation.  The examiner's opinions thus carry greater evidentiary weight than those of the Veteran on questions of medical causation.  The greater weight of the evidence, then, is against the Veteran's gastritis having been caused or aggravated by medications for service-connected disability.  The Board denies service connection both on direct and secondary bases for the current gastritis.


ORDER

Entitlement to service connection for gastritis is denied.


REMAND

As noted above, the Board is remanding the issues of higher ratings for low back disability in order to develop additional relevant evidence.  Specifically, there is evidence that in June 2002 the Veteran underwent lumbar spine fusion surgery at a private facility, Swedish Medical Center in Seattle, Washington.  Records of that surgery should be obtained and associated with the claims file.  In addition, the assembled evidence leaves questions as to the duration per year of any incapacitating episodes of intervertebral disc syndrome.  Some accounts indicate that the Veteran has experienced incapacitating episodes with a total duration of at least six weeks per year, and other accounts indicate that his incapacitating episodes have been limited to a much shorter total annual duration.  The Veteran has stated that treating physicians Paul E. Schwaegler, M.D., and George Hotchko, M.D., ordered periods of bedrest due to his low back disability.  On remand, the RO should seek records from those doctors showing the dates of periods of bedrest that each doctor ordered for the Veteran from 1996 forward.  In addition, the Veteran should be afforded the opportunity to submit employment records that show the numbers of days he missed from work from 1996 forward.

In a June 2012 rating decision, the RO granted service connection for sciatic neuropathy of the right lower extremity, sciatic neuropathy of the left lower extremity, and bipolar disorder.  For each of those disabilities, the RO assigned April 26, 2006, as the effective date of service connection.  In July 2012, the Veteran submitted a notice of disagreement (NOD) with the effective dates assigned for service connection for each of those disorders.  The RO has not issued a statement of the case (SOC) addressing the issues of earlier effective dates for service connection for sciatic neuropathy of the right lower extremity, sciatic neuropathy of the left lower extremity, and bipolar disorder.

In August 2010, the RO recognized the person the Veteran claimed as his spouse as the Veteran's spouse, and granted the Veteran additional compensation based on a dependent spouse, effective February 1, 2009.  In November 2010, the Veteran submitted an NOD with the effective date of additional compensation based on a dependent spouse. In a June 2012 letter, the RO changed the effective date for additional compensation based on a dependent spouse to May 1, 2006. The RO has not issued an SOC addressing the issue of an earlier effective date for the payment of additional compensation based on recognition of a dependent spouse.

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant an SOC.  38 U.S.C.A. § 7105(d) (West 2002).  The Court has indicated that, when a claimant submits an NOD, and the RO does not issue an SOC, the Board should remand the matter to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As the RO has not issued an SOC addressing the issues of the effective dates for service connection for sciatic neuropathy of the right lower extremity, sciatic neuropathy of the left lower extremity, and bipolar disorder, and the issue of the effective date for the payment of additional compensation based on recognition of a dependent spouse, the Board remands those issues to the RO to issue an SOC addressing each of those issues.

Accordingly, the case is REMANDED for the following action:



	(CONTINUED ON NEXT PAGE)



1.  Issue a statement of the case to the Veteran and his representative, addressing the issues of the effective dates for service connection for sciatic neuropathy of the right lower extremity, sciatic neuropathy of the left lower extremity, and bipolar disorder, and the issue of the effective date for the payment of additional compensation based on recognition of a dependent spouse.  In considering each issue, consider the evidence in the paper claims file and the evidence in the Virtual VA electronic claims file.  Advise the Veteran and his representative of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b) (2012).

2.  Request records of treatment of the Veteran in 2002 at Swedish Medical Center in Seattle, Washington, with particular attention to records of a June 2002 lumbar spine surgery.

3.  Request records from the Veteran's physicians, Paul E. Schwaegler, M.D., and George Hotchko, M.D.  (The claims file contains the information that Dr. Schwaegler practices with Orthopedics International, with offices in Kirkland and Seattle, Washington and a contact number of 206-323-1900, and that Dr. Hotchko has a contact number of 509-452-3765).  Specifically, ask each doctor to provide records from 1996 forward that show the dates of periods of bedrest that they recommended for the Veteran due to his low back disability.

4.  Afford the Veteran the opportunity to submit any employment records showing the days he missed work from 1996 forward and, if recorded, the reason for each missed day.

5.  Thereafter, review the expanded record (including both the paper claims file and the Virtual VA electronic records) and readjudicate the ratings for the Veteran's low back disability for the periods June 20, 1986, forward.  If those rating claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the matter to the Board for appellate review.

6.  If an appeal is timely perfected in the issues of the effective dates for service connection for sciatic neuropathy of the right lower extremity, sciatic neuropathy of the left lower extremity, or bipolar disorder, or the issue of the effective date for the payment of additional compensation based on recognition of a dependent spouse, return such issue(s) to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


